Title: From George Washington to John Vaughan, 27 April 1788
From: Washington, George
To: Vaughan, John



Sir,
Mount Vernon April 27th 1788

I have received your two letters of the 17th and 21st Inst. and the papers containing the four numbers of Fabius whih accompany’d them.
I must beg you to accept of my best thanks for your polite attention in forwarding those papers to me. The writer of the pieces signed Fabius, whoever he is appears to be master of his subject; he treats it with dignity, and at the same time expresses himself in such a manner as to render it intelligible to every capacity. I have no doubt but an extensive republication of them would be of utility in removing those impressions which have been made upon the minds of many by an unfair or partial representation of the proposed Constitution, and would afford desireable information upon the subject to those who seek for it.
I am happy to hear of your farthers safe arrival in Jamaica; you will please to tender my regards to him whenever you write. I am &c.

Go. Washington

